Me. Justice Hutchisou
delivered the opinion of the court.
Plaintiff appeals from a judgment of dismissal and says:
“1st. That the court below erred in considering the evidence for plaintiff as a whole after overruling a motion for nonsuit and without submission of the case by defendant for a final judgment on the merits.
“2nd. That the court below erred in improperly applying sections 292 and 293 of the Code of Commerce.
“3rd. That the court below erred in rendering a judgment of dismissal because such judgment is contrary to the evidence.”
The first assignment as made involves a false premise. After the motion for nonsuit was overruled defendant took exception and declined to introduce any evidence. This was in effect a submission of the casje on the merits of the evidence already adduced by plaintiff and was properly so regarded by the court below.
The motion for a nonsuit was in the nature of a demurrer to the evidence and, for the purposes of the motion, admitted the truth of the testimony for plaintiff. The court in passing upon this motion necessarily accepted this testimony as true without attempting to determine the probative value thereof in connection with the credibility of the witnesses as disclosed by their manner of - testifying, contradictions and inconsistencies in their statements or as the result of a careful scrutiny in the light of all the surrounding circumstances. The only question so raised was whether or not the testimony, if true, and giving the plaintiff the benefit of all doubt in this regard, was sufficient to make out a prima facie case and therefore to support a judgment. It' follows that there was no error or inconsistency on the part of the the trial judge in proceeding to consider the case on its merits after overruling the motion for nonsuit.
The questions raised under the other two assignments, *310as argued in the brief for appellant, go only tb the weight of the evidence.
Notwithstanding the fact that appellant • has assumed rather than shown the basis for the conclusions reached in the brief, we have examined the evidence with some care and after such examination we are unable to say that the findings of the trial judge are manifestly erroneous.
The judgment appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Wolf and Aldrey-concurred.
Mr. Justice Franco Soto took no part in the decision of this case.